UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-QSB (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-000-26875 VIRAL GENETICS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0814123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1321 Mountain View Circle, Asuza, CA 91702 (Address of principal executive offices) (Zip code) (626) 334-5310 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesýNoo State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingonSeptember 30,2007 Common Stock, $.001 par value 150,649,825 VIRAL GENETICS, INC. TABLE OF CONTENTS COVER PAGE TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Page ITEM 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements (unaudited) 6 ITEM 2. Management’s Discussion and Analysis or Plan of Operation 14 ITEM 3. Controls and Procedures 15 PARTII. OTHER INFORMATION ITEM 6. Exhibits 15 SIGNATURE 16 PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements VIRAL GENETICS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS September 30 December 31, 2007 2006 (Unaudited) (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets PROPERTY AND EQUIPMENT, NET 912,021 980,284 OTHER ASSETS Deposits and other 42,940 42,940 Total Other Assets 42,940 42,940 TOTAL ASSETS $ 954,961 $ 1,023,224 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ 522,322 $ 387,896 Accrued wages payable 113,464 140,500 Advances related parties 274,353 74,283 Other current liabilities 169,450 136,000 Bank overdrafts payable 89,823 42,801 Accrued interest 309,938 111,716 Convertible notes payable, related parties 1,508,302 Convertible notes payable, net of discount 2,289,896 3,008,075 Derivative Liability 240,831 1,944,782 Total Current Liabilities 5,518,379 5,846,053 LONG-TERM LIABILITIES Convertible notes payable, related parties 1,505,802 Convertible notes payable, net of discount 459,865 Total Long-Term Liabilities 1,965,667 TOTAL LIABILITIES 5,518,379 7,811,720 COMMITMENTS AND CONTINGENCIES CONTINGENTLY ISSUED COMMON STOCK 71,457 535,291 STOCKHOLDERS’ DEFICIT Preferred stock, 20,000,000 shares authorized, $0.01 par value; no shares issued and outstanding Common stock, 250,000,000 shares authorized, $0.01 par value; 138,042,349 and 113,533,667 issued and outstanding, respectively 29,019 11,354 Additional paid-in capital 39,844,566 35,927,873 Common stock warrants 6,069,767 5,702,455 Common stock options 5,351,031 5,088,786 Deficit accumulated during development stage (55,993,258 ) (54,054,255 ) Total Stockholders’ Deficit (4,698,875 ) (7,323,787 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 954,961 $ 1,023,224 See accompanying notes to consolidated financial statements. 3 VIRAL GENETICS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) From Three Months Ended Nine Months Ended 11-Jul-95 September 30, September 30, (Inception) 2007 2006 2007 2006 2007 REVENUES $ 347,750 EXPENSES Research and development 2,000 187,632 315,132 1,708,717 14,724,463 Management salaries 14,920 72,273 256,000 3,435,845 Amortization and depreciation expense 22,754 22,755 68,262 67,596 448,548 Legal and professional 29,000 5,346 208,224 248,487 1,331,375 Consulting fees 738,431 27,868 1,124,630 2,320,642 12,979,553 General and administrative expenses 73,383 296,657 503,154 974,006 5,239,070 Total Expenses 880,488 540,257 2,291,675 5,575,447 38,158,854 LOSS FROM OPERATIONS $ (880,488 ) $ (540,257 ) $ (2,291,675 ) $ (5,575,447 ) $ (37,811,104 ) OTHER INCOME (EXPENSE) Sale of distribution rights 1,309,966 Interest income 653 4,845 9,392 Derivative benefit/(expense) 744,663 (1,500,591 ) Interest expense (136,900 ) (151,913 ) (391,991 ) (5,075,048 ) (18,000,921 ) Total Other Income (Expense) (136,900 ) (151,260 ) 352,672 (5,070,203 ) (18,182,154 ) LOSS BEFORE INCOME TAXES (1,017,388 ) (691,517 ) (1,939,003 ) (10,645,650 ) (55,993,258 ) INCOME TAXES NET LOSS $ (1,017,388 ) $ (691,517 ) $ (1,939,003 ) $ (10,645,650 ) $ (55,993,258 ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.10 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 139,537,680 104,950,632 128,011,201 104,616,814 See accompanying notes to consolidated financial statements. 4 VIRAL GENETICS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) From 11-Jul-95 (Inception) Nine Months Ended to September 30, 2007 September 30, 2006 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,119,470 ) $ (10,645,650 ) $ (56,173,725 ) Amortization and depreciation 68,263 67,607 448,549 Amortization of debt discount 138,519 138,519 Debt issuance costs (744,663 ) 4,394,149 13,339,211 Increase in derivative liability 1,500,591 Non-cash operating expenses 5,387,663 Non-cash income (309,966 ) Issuance of common stock for services and finders fee 931,000 1,290,480 6,181,607 Options and warrants issued for services and wages 262,245 1,241,753 9,226,748 Options exercised for services 2,500 Contingently issued stock issued for services 184,192 719,483 Convertible debt issued for services 50,000 60,000 Warrants exercised for services 12,500 Issuance of common stock for expenses paid by third party 593,947 Issuance of common stock for settlement agreement 835,000 Issuance of stock for interest 53,085 45,538 1,538,811 Notes payable issued for expenses 907,349 Expenses paid with notes payable (10,043 ) Notes payable converted to accrued wages (25,000 ) (Increase) decrease in deposits and other assets 1,000 (42,940 ) Increase (decrease) in accrued interest 199,930 161,490 293,230 Increase (decrease) in accounts payable 314,892 (398,533 ) 876,632 Increase (decrease) in accrued wages payable (27,036 ) 113,464 Increase (decrease) in advances – related parties 200,070 274,353 Increase (decrease) in advances 425,451 561,451 Increase (decrease) in bank overdrafts payable 47,022 89,823 Net Cash Used in Operations (66,500 ) (3,792,166 ) (13,460,243 ) CASH FLOWS FROM INVESTING ACTIVITIES Increase in leasehold improvements (100,679 ) (1,039,306 ) Acquisition of equipment (9,204 ) (361,665 ) Increase in patent (5,206,051 ) Net Cash Used in Investing Activities (109,883 ) (6,607,022 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable 267,000 Proceeds from notes payable related parties 23,500 9,379,671 Proceeds from convertible debentures 2,500 2,810,329 2,365,869 Proceeds from exercise of options and warrants 5,456 78,061 Proceeds from sale of common stock and warrants 64,000 897,138 7,976,664 Net Cash Provided by Financing Activities 66,500 3,736,423 20,067,265 Change in cash (165,626 ) Cash and cash equivalents, beginning of period 180,198 Cash and cash equivalents, end of period $ $ 14,572 $ SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest expense paid $ 34,885 $ 37,294 $ Income taxes paid $ $ $ NON-CASH TRANSACTIONS: Issuance of common stock for settlement agreement $ $ $ 835,000 Options and warrants exercised for services $ $ $ 682,814 Non-cash operating expenses $ $ $ 144,901 Issuance of common stock for debt paid by third party $ $ $ 593,947 Issuance of common stock for debt and interest $ 1,003,043 $ 120,713 $ 1,059,554 Notes payable issued for services $ $ $ 147,155 Notes payable issued for expenses $ $ $ 10,043 Notes payables issued for accrued wages $ $ $ 25,000 Issuance of common stock for finders fee $ $ $ 450,000 Warrants issued with convertible debentures $ 367,312 $ $ 884,112 Transfer from derivative liability $ 1,703,951 $ $ 2,004,423 Issue of common stock for accounts payable/notes $ $ $ 173,845 5 VIRAL GENETICS, INC. (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements September 30, 2007 (unaudited) NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS Viral Genetics Inc. (“the Company”) was incorporated in California on July 11, 1995 and is in the development stage. The Company is engaged in the research and development of protein-based therapeutic and diagnostic products with applications in infectious disease, autoimmune conditions, and immunological deficiency. The Company was acquired by a Delaware corporation and reporting issuer on October 1, 2001. The Company’s year-end is December 31. Viral Genetics, Inc. owns 100% of a Chinese subsidiary called Viral Genetics Beijing, Ltd. which was organized for prospective operations in China. At this time, the office in China is inactive. There is no financial activity in this office. The Company established a subsidiary in South Africa in 2003 which has been subsequently sold in May 2004. See Note 5. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies is presented to assist in understanding the financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Accounting Methods The Company’s financial statements are prepared using the accrual method of accounting, which conforms to accounting principles generally accepted in the United States of America. Accounting for Stock Options and Warrants Granted to Employees and Non-Employees Statement of Financial Accounting Standards No. 123 (Revised 2004), “Share-Based Payment” (hereinafter “SFAS No. 123R”), defines a fair value-based method of accounting for stock options and other equity instruments. The Company has adopted this method, which measures compensation costs based on the estimated fair value of the award and recognizes that cost over the service period. Cash and Cash Equivalents For purposes of the statements of cash flows, the Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Compensated Absences The Company’s policy is to recognize the cost of compensated absences when actually paid to employees. If the amount were estimatable, it would not be currently recognized as the amount would be deemed immaterial. Consolidated Financial Statements The accompanying financial statements include those of the Company and its subsidiaries. All intercompany balances and transactions have been eliminated upon consolidation. 6 VIRAL GENETICS, INC. (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements September 30, 2007 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(continued) Development Stage Activities The Company has been in the development stage since its formation on July 11, 1995. It is primarily engaged in medical research and development. Loss Per Share On January 1, 1998, the Company adopted Statement of Financial Accounting Standards No. 128, which provides for calculation of “basic” and “diluted” loss per share. Basic loss per share includes no dilution and is computed by dividing net loss available to common shareholders by the weighted average common shares outstanding for the period. Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of an entity similar to fully diluted loss per share. Although there was approximately 63,611,270 common stock equivalents outstanding at September 30, 2007 (see attached notes) they were not included in the calculation of earnings per share because they would have been considered anti-dilutive. Fair Value of Financial Instruments The Company’s financial instruments as defined by Statement of Financial Accounting Standards No. 107, “Disclosures about Fair Value of Financial Instruments,” include accounts payable, accrued expenses and borrowings from related parties. All of the Company’s financial instruments are accounted for on a historical cost basis, which approximates fair value at September 30, 2007. Going Concern As shown in the accompanying financial statements, the Company has incurred an accumulated deficit of $55,993,258 through September 30, 2007. The Company is currently in need of funds to continue its research and development goals. The Company has substantial debt and recurring losses from operations. These factors and uncertainties raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue in existence. Management has designed plans for sales of the Company’s products. Management intends to seek additional capital from new equity securities offerings and from debt financing that will provide funds needed to increase liquidity, fund internal growth and fully implement its business plan. An estimated $1,500,000 of cash is believed necessary to continue operations and increase development through the next fiscal year. The timing and amount of capital requirements will depend on a number of factors, including demand for products and services and the availability of opportunities for international expansion through affiliations and other business relationships. Management intends to seek additional capital from new equity securities issuances to provide funds needed to increase liquidity, fund internal growth, and fully implement its business plan. Impaired Asset Policy In October 2001, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS No. 144”). SFAS No. 144 replaces SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to Be Disposed Of.” This standard establishes a single accounting model for long-lived assets to be disposed of by sale, including discontinued operations. SFAS No. 144 requires that these long-lived assets be measured at the lower of carrying amount or fair value less cost to sell, whether reported in continuing operations or discontinued operations. This statement is effective beginning for fiscal years after December 15, 2001, with earlier application encouraged. The Company adopted SFAS No. 144 and does not believe any adjustments are needed to the carrying value of its assets at September 30, 2007. 7 VIRAL GENETICS, INC. (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements September 30, 2007 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Provision for Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes.” Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard imposed by SFAS No. 109 to allow recognition of such an asset. Reclassification Certain amounts from prior periods have been reclassified to conform to the current period presentation. These reclassifications have not resulted in any changes to the Company’s accumulated deficit or the net losses presented. Research and Development Research and development expenses are charged to operations as incurred. Revenue Recognition The Company recognizes revenue from product sales upon shipment to the customer if collectability is reasonably assured. Segment Reporting The Company does not utilize segment information at this time as defined by Statement of Financial Accounting Standards No. 131 because it has only one principal business activity. Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements. Accordingly, upon settlement, actual results may differ from estimated amounts. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Boards (“FASB”) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities,” including an amendment of FASB Statement No. 115. This statement provides companies with an option to report selected financial assets and liabilities at fair value. This statement is effective for fiscal years beginning after November 15, 2007 with early adoption permitted. The Company is currently assessing the impact of SFAS No. 159 on its consolidated financial position and results of operations. 8 VIRAL GENETICS, INC. (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements September 30, 2007 (unaudited) NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the assets. The useful lives of property, plant and equipment for purposes of computing depreciation are three to five years. The estimated useful lives of leasehold improvements are twenty years, the expected term of the lease plus extensions. The following is a summary of property, equipment, and accumulated depreciation: September 30, December 31, 2007 2006 Equipment $ 322,132 $ 322,132 Leasehold improvements 1,039,305 1,039,306 1,361,437 1,361,437 Less accumulated depreciation (449,416 ) (381,154 ) $ 912,021 $ 1,302,415 Equipment principally consists of machines that can be used to manufacture the Company’s drug candidates.Depreciation expense for the nine months ended September 30, 2007 and 2006 was $68,262 and $67,596, respectively.The Company evaluates the recoverability of property and equipment when events and circumstances indicate that such assets might be impaired. The Company determines impairment by comparing the undiscounted future cash flows estimated to be generated by these assets to their respective carrying amounts. Maintenance and repairs are expensed as incurred. Replacements and betterments are capitalized. The cost and related reserves of assets sold or retired are removed from the accounts, and any resulting gain or loss is reflected in results of operations. NOTE 4 – PATENTS The Company has the following patents issued: Region Date Issued Patent No. Australia October 19, 2000 721463 Canada March 18, 2003 2220347 EPC (Austria, Denmark, France, Germany, Great Britain, Ireland, Italy, Liechtenstein, Monaco, Netherlands, Spain, and Switzerland) September 5, 2001 69615015.8 Hong Kong August 9, 2002 HK1009457 Israel January 5, 1996 118103/5 Russia and Former Soviet Republics July 4, 2000 001100 These patents all relate to certain of the Company’s products which are based on TNP. The Company also has patents issued in Bulgaria and New Zealand, and pending patent applications in Argentina, Brazil, China, Japan, South Africa and United States. The Company can give no assurance that other companies, having greater economic resources, will not be successful in developing products similar to those of the Company. There can be no assurance that patents, if obtained for the aforementioned patent applications, will be enforceable. Patents that had been acquired from Therapeutic Genetics, Inc. were the security for a note payable which was converted to common stock and warrants in 2004. NOTE 5 – COMMITMENTS AND CONTINGENCIES Consulting Agreements During the nine months ended ended September 30, 2007, the Company had in place agreements with three individuals and entities for various consulting and advisory services which provided that each contracted consultant or advisor would periodically receive 9 VIRAL GENETICS, INC. (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements September 30, 2007 (unaudited) NOTE 5 – COMMITMENTS AND CONTINGENCIES (continued) stock or stock purchase options. The Company also has other agreements with consultants for future issuance of common stock purchase options as compensation. Employment Agreements On September 1, 2003, the Company entered into employment agreements with three executive officers who are also directors and principal shareholders of the Company, Mr. Haig Keledjian as president and chief executive officer; Mr. Hampar Karageozian as chief operating officer; and Mr. Harry Zhabilov, Jr. as executive vice president of research and development. Mr. Hampar Karagezian resigned his position on August 5, 2004, which voids his employment agreement. Mr. Harry Zhabilov, Jr. was terminated by the Company in December 2006. The remaining agreement with Haig Keledjian expired May 31, 2006 but was replaced with a new Employment Agreement effective September 1, 2007. The agreement provides for a salary of $150,000 per annum, and 2,300,000 stock options to purchase shares of the Company’s common stock at $0.08. On May 1, 2005, the Company entered into an employment agreement with Monica Ord, an officer of the Company. The agreement provides for a salary of $150,000 per annum plus 800,000 options to acquire shares of common stock at a price of $0.01 which vests in eight increments of 100,000 for each three months of employment. The agreement also provides for certain performance-based bonuses. This agreement expired May 31, 2007 but is continued on a month-to-month basis while a new agreement is being negotiated. NOTE 6 – CONVERTIBLE NOTES PAYABLE Related Parties At September 30, 2007 and December 31, 2006, respectively, the Company had the following obligations: September 30, December 31 2007 2006 Convertible notes payable to related parties $ 1,508,302 $ 1,505,802 Total $ 1,508,302 $ 1,505,802 Accrued interest on convertible notes payable to related parties was $89,432 and $32,816 at September 30, 2007 and December 31, 2006, respectively. The related party notes were due in 2003, the Company did not have the funds necessary to pay the obligations. The debts were restructured in September 2003 with the issuance of 5% convertible notes whose terms included all underlying principal and interest due September 30, 2008. All of these convertible notes are exchangeable into units of the Company at the rate of $0.30 per unit. Each unit consists of one common share of the Company’s common stock and one warrant to purchase a share of the Company’s common stock at a price of $0.40, exercisable for 5 years. 10 (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements September 30, 2007 (unaudited) NOTE 6 – CONVERTIBLE NOTES PAYABLE (continued) Other On March 29, 2006, Viral Genetics, Inc. entered into securities purchase agreements with eleven private investors providing for convertible debt financing to Viral Genetics. In the transactions, Viral Genetics agree to issue to the investors: (1) 10% Senior Secured Amortizing Convertible Debentures Due September 1, 2008 (the “Debentures”), in the aggregate principal amount of approximately $2.9 million; (2) Warrants to purchase approximately 6.4 million shares of Viral Genetics common stock at an exercise price of $0.78 per share exercisable over a term of five years (the “Warrants”); and (3) Unit Purchase Warrants to purchase an additional $2.1 million in principal amount of Debentures and additional Warrants to purchase 4.7 million shares of common stock (the “Unit Warrants”). The initial purchase of approximately $2.5 million in principal amount of the Debentures was closed on March 29, 2006 and the remainder of the transaction closed in April The Company generated net proceeds from the Debentures, after commissions and the investors’ professional fees of approximately $2.6 million. The principal amount of the Debentures is convertible into shares of the Company’s common stock at any time at the election of the holder at a rate of one common share for each $0.45 of principal. Principal is payable over a term of 24 months beginning October 1, 2006, and may, at the election of Viral Genetics and subject to certain conditions, be paid in shares of common stock priced at the lower of $0.45 or 80 percent of the average of the three lowest closing bid prices during the ten trading days prior to the monthly payment date. If monthly installments of principal are paid in cash, Viral Genetics must pay an additional premium equal to five percent of the monthly principal payment. Interest on the Debentures is paid quarterly beginning October 1, 2006, and may, at the election of Viral Genetics and subject to the satisfaction of certain conditions, be paid with shares of common stock. 11 (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements September 30, 2007 (unaudited) NOTE 6 – CONVERTIBLE NOTES PAYABLE (continued) Summary of Restructuring Changes In March 2007, the Company restructured the Debenbtures.The holders of $1,968,810 in principal amount and accrued interest of the New Debentures, $446,934 in principal amount and accrued interest of the Old Debentures, and 5,431,436 of the Warrants agreed to amend the terms of the instruments they hold to provide for the following: — Change in the voluntary conversion price of the Old Debentures and the New Debentures, as well as the exercise price of the Warrants, to a fixed $0.08 per share. — Removal of the monthly amortization payments from the New Debentures. All unpaid principal and accrued interest on these securities is due and payable by us on September 1, 2008. — Immediate conversion of principal and interest on the Old Debentures and New Debentures at the new fixed price of $0.08 as follows: 12 — ™ $21,096 of the Old Debentures for 263,711 shares of common stock — ™ $284,138 of the New Debentures for 3,551,728 shares of common stock — Immediate exercise of Warrants in exchange for cancellation of principal and interest on the Old Debentures and New Debentures at the new price as follows: ™ $162,796 of the Old Debentures for 2,034,957 shares of common stock ™ $362,822 of the New Debentures for 4,535,285 shares of common stock — The sum effect of the preceding four transactions is to reduce the balance we owe to the holders on the Old Debentures from $446,934 to $0, and to reduce the balance we owe to the holders on the New Debentures from $1,968,810 to $1,584,890. Therefore, in aggregate, $830,854 of principal and interest on the Old Debentures and the New Debentures has been exchanged or tendered for cancellation for a total of 10,385,681 shares of our common stock; and — Cancel their Unit Warrants in exchange for new common stock purchase warrants for the purchase of 5,431,436 shares at an exercise price of $0.15 per share that expire February 28, 2012. The holders of $354,194 in principal amount and accrued interest of the New Debentures, $31,154 in principal amount and accrued interest of the Old Debentures, and 994,228 of the Warrants did not participate in the restructuring modifications described above, but the practical effect of the transactions is to decrease the voluntary conversion price of the New Debentures and Old Debentures and exercise price of the Warrants they hold to $0.08 per share. Viral Genetics intends to make all future payments of principal and interest on debentures held by these persons in cash. The Company valued the warrants issued in connection with the restructuring using the black-scholes option pricing model, and recorded the value of $367,312 as a debt discount which is being amortized to interest expense on a straightline basis over the term of the New Debentures.In addition, upon conversion, $959,288 of the $1,944,782 balance of the derivative liability recorded in connection with an embedded derivative associated with the Old Debentures was reclassified to additional paid in capital. In July 2007, the holders of $51,708 in principal and accrued interest of the New Debentures voluntarily converted the amount owed for 646,354share of common stock At September 30, 2006, the Company had $2,277,523, net of discount of $228,078, outstanding on the convertible notes payable. All securities issued or deemed issued by Viral Genetics in the foregoing transactions were issued in reliance on the exemption from registration set forth in Section 3(a)(9) of the Securities Act of 1933. NOTE 7 – STOCK OPTIONS On June 8, 2007, the Company canceled options to purchase 5,650,000 shares of common stock issued to certain employees.On June 28, 2007, the Company issued an equivalent number of options to the same employees.The exercise prices of the options canceled ranged from $0.41 per share to $0.68 per share.The exercise price of the replacement shares was $0.20 per share.Per FASB Interpretation 44: Accounting for Certain Transactions involving Stock Compensation (“FIN 44),if the cancellation of a fixed stock option is replaced with another option grant with a lower exercise price,the new grant requires variable accounting treatment.As such, the value of the options are re-valued and marked-to-market each reporting period until the option is exercised, forfeited or expires.For the three and nine monthesended September 30, 2007, expense recognized on these options was $29,219 and $95,450 and is included in general and administrative expenses. NOTE 8 – COMMON STOCK During July and August of 2007, we issued 9,000,000 share of common stock to consultants for services rendered.Also during the third quarter of 2007, we issued 6,533,333 shares of common stock for advances made to us in previous periods. NOTE 9 – LITIGATION On September 18, 2007, the Company filed an amended counterclaim with the United States District Court for the Northern District of Illinois, in response to the complaint against the Company filed by Timothy & Thomas, LLC (“T&T”) on April 3, 2007. At the time of the original T&T complaint, the Company stated that it believed the “lawsuit to be part a calculated effort by T&T to extract concessions from Viral Genetics on manufacturing and related product rights on terms that Viral Genetics believes to be disadvantageous and unacceptable to Viral Genetics.” 13 As a result of new information gained during the discovery process of the T&T complaint, Viral Genetics learned new information in connection with the actions of T&T and its principals. Consequently, the Company has filed a counterclaim alleging that Timothy & Thomas, LLC, and its principals, Thomas J. Little and Timothy W. Wright, III (“Counterclaim Defendants”), damaged Viral Genetics as a result of fraud, conspiracy to commit fraud, and other unlawful conduct in connection with a scheme to induce Viral Genetics to enter into certain agreements and provide certain authority to them to conduct clinical trials and seek regulatory approval for the Company’s investigational drug compound, VGV-1, in Africa as part of a well-orchestrated, sophisticated and bad faith conspiracy to destroy the Company and take over its valuable technology for Counterclaim Defendants’ own benefit. The counterclaim alleges that Counterclaim Defendants’ actions also constitute breach of contract, breach of fiduciary duties, unfair business practices and interference with contract. The Company is seeking damages in excess of $10 million. ITEM 2.Managements Discussion and Analysis or Plan of Operation Plan of Operation Over the remainder of 2007 we expect to focus on completing preclinical studies required to seek FDA approval for a clinical trial of VGV-1, while in parallel seeking a distribution and development partner in Africa to continue clinical development of VGV-1 in that region. In conjunction with those efforts, which are focused on the HIV/AIDS application of TNP, we are now planning a series of in vitro laboratory studies to examine the activity of the TNP peptides to determine their effects against not only the HIV virus, but other viruses, human immune system cells, bacteria, and various other pathogens. Last year we announced the results of our human clinical trial of VGV-1 in South Africa. This study – the “TNP001 Study” – was authorized by the South African Medicines Control Council (“MCC”) in February 2004. It was a multi-center, randomized, double-blind, placebo-controlled study of VGV-1 treated HIV-infected subjects with CD4+ cell counts of 250-500. We completed enrollment of 137 subjects. The primary endpoint for the study was the decrease in viral load as measured by PCR-RNA assay. Other endpoints include CD4+ cell counts, PBMC culture assays and certain immune markers. Patients received 16 intra-muscular injections over a 51-day period, and were followed up after treatment to day 240. The study was administered by Virtus Clinical Development Services, a leading South African contract research organization. The results of the TNP001 Study showed statistically significant reductions in viral load (the amount of HIV in the blood) in some patients and only mild adverse events attributed to the drug. The study also indicates there may be a mechanism of action at work that is markedly different than existing HIV therapies. During the study, statistically significant reductions in viral load were seen in 22% of patients overall that were equivalent to a 70% decrease in the amount of virus in the blood at day 150 (approximately three months after treatment). Further, patients who began TNP001 with reduced immune function (CD4+ cell count below 300) did best on VGV-1. Of the patients that started the study with lower CD4+ counts, 36% had a 0.5 log (70%) or greater drop in viral load at day 150 and 25% had this result at day 240. CD4+ cells are a key element in the formation of an immune response to viruses and other foreign bodies. Reducing HIV viral load is the only known way to delay disease progression. In summary, we view these results as confirming the biological activity and antiviral properties of VGV-1, its apparently higher degree of efficacy in sicker patients, and the lack of safety or toxicity issues associated with receiving it, while suggesting that the optimal dosing of the product has not yet been identified. We intend to focus on these areas – “dose optimization” and later-stage AIDS patients – going forward. “Optimization” of the dose requires the precise manipulation of concentrations of the active ingredients and an understanding of the mechanism by which the ingredients create an antiviral or immune-modulating effect. Ourpreclinical studies of the active components of TNP are an important aspect of this line of research, and our identification of the peptides is a crucial first step. The next steps will include confirming the peptides’ identities using additional methods, as well as studying their interactions with the HIV virus and immune cells important in combating HIV infection. It is our goal to achieve a more complete and specific understanding of how the observed antiviral effect is caused, improve it by modifying the dose, and initiate US human clinical trials using the optimized regimen. At the beginning of 2007, we anticipated that this series of steps, excluding a clinical trial itself, would require 3-6 months to complete and approximately $500,000.To date during 2007 we have completed several steps within the preclinical program and have spent approximately $300,000 of the budget. 14 ITEM 3.Controls and Procedures As of September 30, 2007 an evaluation was performed under the supervision and with the participation of the Company’s management, including the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures. Based on that evaluation, the Company’s management, including the Chief Executive Officer and Chief Financial Officer, concluded that the Company’s disclosure controls and procedures were effective. There have been no significant changes in the Company’s internal controls or in other factors that could significantly affect internal controls subsequent to the date of their evaluation. PARTII. OTHER INFORMATION ITEM 6. Exhibits The following exhibits are included as part of this report: Exhibit Number Description 31.1 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Rule13a-14(a)and Rule15d-14(a)of the Securities Exchange Act of 1934, as amended 32.1 Certification of the Chief Executive Officer and Chief Financial Officer of Pursuant to U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 15 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Viral Genetics, Inc. Date:November 19, 2007 By: /S/ Haig Keledjian Haig Keledjian, Chief Executive Officer Chief Financial Officer (on behalf of the registrant and as the registrant’s principal financial and accounting officer) 16
